HIRSH, J.,
This matter arises on defendants’ motion for reconsideration of defendants’ motion to dismiss for lack of prosecution. In June 1963, plaintiff commenced an action against de*495fendants in equity, which was discontinued upon the execution of a settlement agreement dated November 2,1963. On March 9,1964, plaintiff brought the instant action seeking damages for defendant’s alleged breach of the settlement agreement. Defendant’s answer was filed on April 15, 1964, and discovery proceeded from that date until October 25, 1967. In October 1969, plaintiff instituted a second action, October term, 1969, no. 5885, against defendants seeking to rescind the November 2nd settlement agreement, alleging that plaintiff was fraudulently induced into entering into that agreement. Defendant moved to dismiss plaintiff’s March 9th action for lack of prosecution; the motion was denied. Plaintiff has moved to consolidate the two outstanding actions. Defendants now move for a reconsideration of their motion to dismiss.
Upon reconsideration, defendants’ motion to dismiss the March 9th action must be granted. The docket entries clearly show that since October 25, 1967, plaintiff has taken no action to bring the March 9th suit to a conclusion. Such a four-year delay subjects defendants to uncertain liability for an unreasonable period of time and becomes a burden to the court system itself. Under these circumstances, this court has the authority, upon proper motion of the defendant and notice to plaintiff, to dismiss plaintiff’s complaint: Act of February 21, 1767, 12 PS §641; 5 Standard Pa. Pract., Ch. 21, §58.
For the foregoing reason, and in addition, based upon the considerations expressed in the memorandum attached to the order of August 3,1972, this court feels that the dismissal of plaintiff’s complaint of March 9, 1964, will lead to an expeditious resolution of the controversy.
Accordingly, it is therefore ordered that our order of December 1, 1971, is hereby rescinded and defen*496dant’s motion to dismiss for lack of prosecution is granted.
In view of the above order, plaintiff’s petition for consolidation is dismissed as moot.